Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard D. Kelly, Registration No. 27,757 on 2/11/2022.

The application has been amended as follows: 

Claims 1-11 (Canceled).

Claim 12 A method for treating an intraocular angiogenic disease, comprising:
administering to a subject in need thereof a pharmaceutical composition comprising an antigen presentation cell, a killer T cell, or a helper T cell induced or activated with a WT1 peptide,
wherein the WTI peptide has a length of 7 to 30 amino acids;



(a) Arg Met Phe Pro Asn Ala Pro Tyr Leu (SEQ ID NO: 1),
(b) Cys Tyr Thr Trp Asn Gin Met Asn Leu (SEQ ID NO: 19),
(c) Ala Pro Val Leu Asp Phe Ala Pro Pro Gly Ala Ser Ala Tyr Gly Ser Leu Gly (SEQ ID NO: 27),
(d) Lys Arg Tyr Phe Lys Leu Ser His Leu Gln Met His Ser Arg Lys His (SEQ ID NO: 32), 
(e) an amino acid sequence selected from (a), (b), (c) and (d) in which one or two amino acids are replaced, deleted or added at the N- or C- terminal; and

wherein the intraocular angiogenic disease is at least one selected from the group consisting of wet-type age-related macular degeneration, myopic macular degeneration, angioid streaks, central serous chorioretinopathy, various types of retinal pigment epitheliopathy, choroidal atrophy, chroideremia, choroidal osteoma, diabetic retinopathy, retinopathy of prematurity, rubeotic glaucoma, and comeal neonascularization.

Claim 13 (Previously Presented): The method of claim 12, wherein the WT1 peptide has a binding ability to an HLA molecule.

Claim 14 (Previously Presented): The method of claim 12, wherein the WT1 peptide is capable of activating a killer T cell or a helper T cell.



Claim 16 (Previously Presented): The method of claim 12, wherein the pharmaceutical composition is administered in combination with a drug for treatment of an angiogenic disease.

Claim 17 (Currently Amended): The method of claim 12, wherein the WT1 peptide consists of an amino acid sequence selected from the group consisting of (a), (b), (c), (d) and (e):

(a) Arg Met Phe Pro Asn Ala Pro Tyr Leu (SEQ ID NO: 1),
(b) Cys Tyr Thr Trp Asn Gin Met Asn Leu (SEQ ID NO: 19),
(c) Ala Pro Val Leu Asp Phe Ala Pro Pro Gly Ala Ser Ala Tyr Gly Ser Leu Gly (SEQ ID NO: 27), and
(d) Lys Arg Tyr Phe Lys Leu Ser His Leu Gln Met His Ser Arg Lys His (SEQ ID NO: 32).

Conclusion
Claims 12-17 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654



	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654